Case 1:19-cv-00715-LO-IDD Document 160 Filed 01/10/20 Page 1 of 1 PageID# 1255




Date: 1/10/2020                          Judge: Ivan D. Davis
                                         Reporter: FTR
Start: 10:03 a.m.
Finish: 10:05 a.m.


Civil Action Number: 1:19-cv-715


Juul Labs, Inc.

vs.

The Unincorporated Associations Identified in Schedule A

Appearances of Counsel for (x) Pltf ( ) Deft

Matter is uncontested.

Motion:

[154] Motion for Default Judgment – Taken Under Advisement

Report and Recommendation to follow.
